DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LINDA SAINTE,
                                 Appellant,

                                       v.

                     VENTURES TRUST 2013 1-H-R,
                              Appellee.

                              No. 4D14-1921

                            [October 21, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Cynthia Gelmine Imperato, Judge; L.T. Case No.
CACE13016430(11).

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellant.

   Shaib Y. Rios of Brock & Scott, PLLC, Fort Lauderdale, for appellee.

MAY, J.

    A homeowner appeals a final judgment of foreclosure, raising six
issues. She challenges the sufficiency of the evidence, standing, and the
trial court’s procedural and evidentiary decisions. We find no merit in any
of the issues raised and affirm the final judgment.

    We note, however, that the final judgment is in favor of the original
named plaintiff, JPMorgan Chase Bank, N.A., not Ventures Trust 2013 1-
H-R, which was substituted as the plaintiff. As a substituted plaintiff,
Ventures Trust 2013 1-H-R stands in the shoes of the original named
plaintiff, JPMorgan Chase Bank, N.A. Miller v. Kondaur Capital Corp., 91
So. 3d 218, 219 (Fla. 4th DCA 2012). Nevertheless, we remand the case
to the trial court to enter final judgment for the proper plaintiff, Ventures
Trust 2013 1-H-R.

   Affirmed, but Remanded for Correction of Judgment.

CIKLIN, C.J., and FORST, J., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2